Citation Nr: 1535266	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  13-24 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.   Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to an increased disability rating in excess of 30 percent for right total knee arthroplasty revision.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to an initial disability rating in excess of 30 percent for ischemic heart disease.
 

REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to November 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) does not appear to have been introduced as a component of the rating claims now on appeal, and a TDIU claim is not otherwise presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is free to raise such a claim at any time, and the instant determination is in no way intended to represent a finding as to the merits of such a claim, if raised at any point.  See 38 C.F.R. § 4.16 (2013); Suttmann v. Brown, 5 Vet. App. 127, 136 (1993) (a claim for a TDIU, even if previously and finally denied, constitutes a new claim).

The issues not granted herein are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is in relative equipoise as to whether degenerative disc disease of the lumbar spine and degenerative joint disease of the left knee are related to service. 


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for degenerative disc disease of the lumbar spine are met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

2.  The criteria to establish service connection for degenerative joint disease of the left knee are met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection - Lumbar Spine & Right Knee

The Veteran seeks service connection for disabilities of the lumbar spine and left knee, which he feels are secondary to his service-connected right total knee arthroplasty revision.

After careful consideration of the record, the Board agrees that such a secondary relationship is established.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); El-Amin v. Shinseki, 26 Vet. App. 136, 138(2013); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Aggravation, for VA purposes, is defined as any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b).

Here, the Veteran is currently diagnosed with arthritis in his lumbar spine and left knee, as repeatedly documented throughout his medical records.  Two private medical professionals, including in November 2011 and October 2013, have indicated that the lumbar spine and left knee conditions are causally related to the Veteran's right knee condition.  Because the Veteran is currently service-connected for the right knee condition, this evidence makes a secondary relationship between the claimed conditions and the right knee likely.  These private opinions are not uncontradicted by other evidence of record, such as an April 2012 VA examination.  At present, however, the Board can find no basis for elevating the probative value of the unfavorable evidence above that of the private doctors' opinions.  Therefore, the evidence is in equipoise on the nexus question, which is the material issue of fact in dispute in this case.  

As all material elements of the claims are in equipoise, the appeals must be granted.  This represents a complete grant of the benefits sought on appeal as it pertains to these claims of service connection.  


ORDER

Service connection for degenerative disc disease of the lumbar spine is granted.
 
Service connection for degenerative joint disease of the left knee is granted.


REMAND

(1) Diabetes

The Board is remanding the claim for service connection for diabetes mellitus in order to arrange a new VA examination.  Most importantly, there is some conflicting indication as to whether the Veteran has diabetes.  

For instance, a report of VA treatment in July 2008 shows that the provider reviewed the Veteran's recent laboratory test results that included blood sugar of 112 mg/dL, which the provider stated "is borderline for diabetes."  The provider noted that the range for borderline for diabetes is 100-125 mg/dL.  The provider recommended actions to "prevent progression to diabetes."  The provider noted that diabetes is diagnosed if fasting plasma glucose level is 126 mg/dL or higher. 
 
In a November 2011 statement, a private treatment provider, Paul J. Yocom, D.C., stated a random blood glucose taken at that time was reported as 119 mg/dl.  He stated that although this was only marginally elevated ("our hospital reference range 70-100 mg/dL"), blood glucose is not on its own a sole indicator of type 2 diabetes or prediabetes.  He recommended that the Veteran undergo a hemoglobin AlC blood test to definitively rule out or rule in type 2 diabetes.  The statement contains a diagnosis of "possible type 2 diabetes."

In a letter dated in December 2011, the same private treatment provider, P. Yocom, D.C., stated under the heading of "Confirmation of Type 2 Diabetes", that a hemoglobin A1c test was performed that demonstrated active type 2 diabetes, which Dr. Yocom opined is more likely than not directly and causally related to the Veteran's military service.  Dr. Yocom stated that the value for A1c laboratory results was reported as 6.0 percent.  Dr. Yocom stated that this result confirmed a low grade diabetes.

A January 2012 VA laboratory report contains findings: of 104 mg/dL (reference range 65 to 110 mg/dL) for plasma glucose; and of 5.9 percent (reference range from 4.4 to 6.0 percent) for A1c.

That report noted that the American Diabetes Association (ADA) defines impaired glucose levels to be from 100-125 mg/dL; noting that impaired glucose means at increased risk for type II diabetes; and an A1c test finding of 6.5 percent or greater is a criterion for the diagnosis of diabetes mellitus.  The report noted further that patients with HbAlC values between 5.7 to 6.4 percent (ADA) or 6.0 to 6.4% (International Expert Committee) are considered at increased risk for diabetes; the risk is continuous extending below the lower limit of the range and becoming disproportionately greater at higher ends of the range.

A February 2012 private treatment record contains laboratory findings that the Veteran's nonfasting glucose was 105 mg/dL, and a corresponding impression of "glucose intolerance".

The report of an April 2012 VA examination shows that the examiner noted that the Veteran had a diagnosis of impaired fasting glucose in 2011; and that the Veteran's case did not meet criteria for a diagnosis of diabetes.  The report records that a hemoglobin A1c test in January 2012 resulted in test findings of 5.9 percent.

The discussion above shows that the record is unclear as to whether the Veteran is diagnosed with diabetes mellitus.  Importantly here, it would not appear that a diagnosis of diabetes is within the competence of Dr. Yocom, a chiropractor.  (Although Dr. Yocom identifies his D.C. credentials as "Diagnostic Consultant," an April 2015 brief from the Veteran's attorney makes certain that he is a chiropractor.)  In this regard, it is commonly understood that a chiropractor's practice is limited to treatment of conditions involving neuromusculoskeletal system and not the endocrine system.  See, e.g., Wise v. Shinseki¸26 Vet. App. 517 (2014) (the presumption of regularity in the selection of a medical professional cannot be applied when the expert's opinion itself creates an appearance of irregularity); see also Fountain v. McDonald,  27 Vet. App. 258, 274-75 (2015).

As such a new VA examination is needed to address whether the Veteran's condition has, indeed, manifested as diabetes.  

(2) IHD

The Board is remanding the claim for a higher initial rating for ischemic heart disease to obtain a new VA examination.  Although the Veteran has previously undergone a VA examination in April 2012, it does not appear to describe the disability in terms conforming to the rating schedule, such as left ventricular dysfunction.  See 38 C.F.R. § 4.104, Diagnostic Code 7005 (2015).

(3) Right Knee

The claim for an increased rating for the right knee disability must also be remanded to obtain a new VA examination.  Although the Veteran has previously undergone VA examinations to address the orthopedic symptomatology associated with the right knee condition, he wrote in his August 2013 substantive appeal that he also has neurologic symptomatology in that knee.  Consistent with his assertions, several VA treatment records, such as in September 2012, indicate a diagnosis of reflex sympathetic dystrophy (RSD) in the right knee after his TKA and requiring medication.  A new VA examination is needed to help the Board understand the extent of his RSD and all associated symptomatology.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter asking that he identify and authorize VA to obtain medical records from all private (non-VA) facilities who may have additional records pertaining to diabetes, heart disease, and the right knee.  

2.  After undertaking the action in directive 1, undertake all required action needed to obtain all private medical records not currently associated with the claims file.  

3.  Obtain all outstanding VA treatment records.  

4.  After undertaking the action directed in paragraphs 1-3, arrange for a VA examination by a diabetes/endocrine specialist to determine the nature and etiology of any chronic diabetes  condition that may be present.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's statements, and then address each of the following questions:   

(a) Does the Veteran have diabetes of any type?  If not, what is the nature of his ongoing endocrinologic abnormality?  

(b) Is it at least as likely as not (i.e., at least equally probable) that the diagnosed condition (regardless of the precise diagnosis), had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service?  

In answering all questions, please articulate the reasons underpinning your conclusions. That is, (1) identify what facts and information support your opinion, and (2) explain how that evidence justifies your opinion. A report of the examination should be prepared and associated with the Veteran's VA claims file.

5.  Arrange for a VA examination by a cardiac or similar specialist physician to determine the severity of the Veteran's service-connected ischemic heart disease.  The claims files must be made available to the examiner for review.  

Accordingly, the VA examiner is asked to describe the severity of the Veteran's IHD, to include findings for left ventricular ejection fraction and as to the presence of acute or chronic congestive heart failure; and metabolic equivalents (METS) exercise testing should be conducted unless it is medically contraindicated, or the Veteran's left ventricular ejection fraction is less than 30%, or there is chronic congestive heart failure.

6.  Arrange for the Veteran to undergo an examination of his right knee, the purpose of which is to ascertain the severity of all orthopedic and neurologic symptomatology.

All indicated tests should be accomplished, and findings reported in detail.  

Accordingly, the examiner is asked to provide an assessment of the current nature of the Veteran's right knee condition, including all associated neurologic symptomatology present, such as that indicated in his medical records as reflex sympathetic dystrophy.  In doing so, the examiner is asked to describe the severity, frequency, and duration of all orthopedic and neurologic symptomatology associated with the right knee condition.  This should include a description of all functional limitations present (a) after repetition over time and-separately-(b) during flare-ups.  

7.  After completing all actions set forth in paragraphs 1-6, plus any further action needed as a consequence of the development completed in paragraphs 1-6 above, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  

Then, readjudicate the appeal.  If a benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. BOSELY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


